Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 2







Casey Jake Milliron, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110223







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Russell John Myhre (submitted on brief), 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, ND 58072, for petitioner and appellant.



Ronald W. McBeth (submitted on brief), Assistant State’s Attorney, Law Enforcement Center, 413 3rd Avenue North, Wahpeton, ND 58075, for respondent and appellee.

Milliron v. State

No. 20110223



Per curiam.

[¶1]	Casey Jake Milliron appeals a district court judgment summarily denying his application for postconviction relief and denying his request for appointed postconviction counsel.  In his application, Milliron argued he was denied effective assistance of counsel because his attorney allowed him to plead guilty to charges under an invalid interim final rule criminalizing synthetic marijuana.  We affirm under N.D.R.App.P. 35.1(a)(1) because the final rule and not an interim final rule was in effect on the date the complaint alleged Milliron possessed synthetic marijuana.  Because Milliron’s grounds for relief are without merit, the district court did not abuse its discretion by denying Milliron’s request for appointed postconviction counsel.  We affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Milliron also argues his case should be remanded for the clerk of district court to notify Milliron of the availability of postconviction counsel.  Although the clerk did not notify Milliron of the availability of counsel, Milliron filed a request for appointed counsel with the district court.  We affirm under N.D.R.App.P. 35.1(a)(7) because Milliron had actual knowledge of the availability of postconviction counsel.  
See
 
Crumley v. State
, 2000 ND 110, ¶¶ 5-7, 611 N.W.2d 165.

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom